DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 04/12/2022. As directed by the amendment: Claims 1, 5, 11, 13, and 14 have been amended, claims 2-4, 6, 8-10, and 12 have been cancelled, and claim 21 has been added. Thus, claims 1, 5, 7, 11, and 13-21 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments overcome the previous rejection; however, Creaturo (US 2015/016714) and Westbye (US 8372044) disclose the amendments to claim 1 (discussed below)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13-18are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo (US 2015/016714); in view of Westbye (US 8372044).
Regarding Claim 1, Creaturo discloses a syringe for medical use in aspirating or injecting fluids comprising: a barrel (102; Fig.1) further comprising a longitudinally extending tubular fluid chamber (Fig.5) (Syringe 100 generally includes a barrel 102 having an internal reservoir for holding a volume of medication in liquid form, and a plunger 104 axially movable relative to the barrel to change the volume of medication in the barrel; parag. [0073], lines 4-7), a nose (see below) disposed forwardly of the tubular fluid chamber (the nose is disposed forwardly of the barrel (102) as seen in Fig.5), a rearwardly facing opening (where the plunger (104) is inserted into the barrel (102) as seen in Fig,1), and two parallel, longitudinally extending, outwardly facing, substantially flat indicia display surfaces (the barrel 102 and plunger 104 have corresponding generally cylindrical cross-sections with diametrically opposing flat sides to locate raised indicia (e.g., Braille) to enhance tactile identification, and prevent rotation therebetween when engaged; parag. [0074], last sentence) that are each disposed in fixed relation to the tubular fluid chamber of the barrel and in fixed, spaced-apart relation to each other (the flat surfaces are disposed in a fixed relation with respect to the internal reservoir, since the reservoir is located inside the barrel as seen in Figs.1 and 5) (the flat surfaces are spaced apart and located at opposing sides), each substantially flat indicia display surface further comprising a volumetric scale (raised indicia 132)) (The barrel 102 may further include raised indicia 132, for example Braille, indicating the volumetric measurements; parag. [0081], first sentence) having indicia disposed proximally to the fluid chamber (the raised indicia (132) is located longitudinally along the barrel (102), so the raised indicia (132) is disposed proximally and distally to the internal reservoir as seen in Figs.1 and 5) to facilitate reading of a liquid level inside the tubular fluid chamber directly through a single wall of the tubular fluid chamber by a user of the syringe (the barrel (102) is made of a single wall, so the raised indicia (132) is facilitate reading of the volume inside the internal reservoir) (The raised indicia and graduations may correspond to common dosages, for example, dosages common for insulin injections; parag. [0081], lines 3-5); a plunger (104) slidably inserted into the tubular fluid chamber through the rearwardly facing opening (Syringe 100 generally includes a barrel 102 having an internal reservoir for holding a volume of medication in liquid form, and a plunger 104 axially movable relative to the barrel to change the volume of medication in the barrel. A needle 106 attaches to one end of the barrel 102, and the opposing end of the barrel is open to receive one end of the plunger 104 therein; parag. [0073], lines 4-10); a needle (106) projecting forwardly from the nose in fluid communication with the tubular fluid chamber (As such, the medication is forced through the needle as the plunger 104 is axially advanced into the barrel 102; parag. [0073], last sentence); and a needle safety device (retractable needle guard (114)) slidably engaging the barrel (The needle guard 114 may retract into an annular spaced defined in the barrel 102 as shown in FIGS. 5 and 6; parag. [0076], lines 7-9), the needle safety device having a fixed overall length (Figs.1-6) and further comprising a forwardly facing needle tip shield (annular flange at the end of the needle guard (114)); wherein the needle tip shield circumferentially surrounds the nose when the needle safety device is disposed in a first stop position relative to the barrel (the annular flange at the end of the needle guard (114) surrounds the nose during the operative position as seen in Figs.4-6); Page 3 of 8wherein the needle tip shield circumferentially surrounds a front tip of the needle when the needle safety device is moved forwardly from the first stop position to a second stop position (the annular flange at the end of the needle guard (114) surrounds the front tip of the needle during the non-operative position as seen in Figs.1-3).
Creaturo does not appear to disclose an activation handle disposed rearwardly of the needle tip shield and further comprising a pair of longitudinally extending channels disposed on opposite sites of the activation handle wherein the channels each being cooperatively sized and configured to engage and provide a smooth, slidable interface with a longitudinally extending rail with an inwardly projection retainer edge disposed on an inwardly facing wall of each of the flat indicia display surfaces. The rearward movement of the needle safety device to uncover the front tip of the needle is prevented by at least one inwardly facing slide stop disposed behind each longitudinally extending rail.
Westbye teaches it was known in the art to have finger grips (38; Fig.2) disposed rearwardly of the forward end of the guard (14) and further comprising a pair of elongated sides (36) disposed on all the guard (14) (Fig.2) wherein the sides (36) slide along elongated rails (18) (one or more elongated rectangular members or rails disposed on opposite sides of the body and which rails are configured to fit and slide within the guard; column 3, lines 9-11) with an inward protecting retainer edge (see below) disposed on an inward facing wall of the rails on the syringe. The rearward movement of the needle guard (14) to uncover the needle is prevented by tabs (42 and 44) (the tabs extend toward the central axis as seen in Fig.2) disposed behind both rails (18) as seen in Fig.2 (The tab 42 locks in the slot 45 to fully lock the guard 14 in the position covering the needle of the syringe. Stop 44 and cross member 43 limit the distal movement; column 4, lines 55-58). The rails (18) with the inward ledges in Westbye can be modified/added to the flat surface of the barrel (102) of Creaturo, and the needle guard (114) in Creaturo can be substituted with the needle guard (14) from Westbye wherein the raised indicia (132) will not be covered since the needle guard (14) has a window (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Creaturo to incorporate the teachings of Westbye to have an activation handle, a pair of longitudinally extending channels, longitudinally extending rails, inwardly projection retainer edge, and inwardly facing slide stop in order to enhance engagement between the guard and the syringe and to lock the guard in an extended position to prevent accidental delivery.

    PNG
    media_image1.png
    410
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    215
    media_image2.png
    Greyscale
 




Regarding Claim 11, Creaturo as modified discloses the syringe of claim 1 and Westbye further teaches wherein the activation handle (38) further comprises a touch surface (the user grips the finger drips (38) to control movement of the guard) (the guard may also include a set of finger flanges or grips usable for controlling the movement and speed of advancement or sliding of the guard between the first and second positions with respect to the syringe.; column 3, lines 27-30).
Regarding Claim 13, Creaturo as modified discloses the syringe of claim 1 and further discloses wherein the first stop position is a fully retracted use position in which the needle tip circumferentially surrounds the nose (the annular flange at the end of the needle guard (114) surrounds the nose during the operative position as seen in Figs.4-6).
Regarding Claim 14, Creaturo as modified discloses the syringe of claim 1 and further discloses wherein the second stop position is a fully extended post-use position in which the needle tip shield circumferentially surrounds the front tip of the forwardly projecting needle (the annular flange at the end of the needle guard (114) surrounds the front tip of the needle during the non-operative position as seen in Figs.1-3).
Regarding Claim 15, Creaturo as modified discloses the syringe of claim 1 and further discloses wherein the forwardly projecting needle is disposed in fixed relation to the nose of the barrel (the needle (106) is fixedly attached to the barrel, since the needle does not move relative to the barrel as seen in Figs.1-6) (A needle 106 attaches to one end of the barrel 102, and the opposing end of the barrel is open to receive one end of the plunger 104 therein; parag. [0073], lines 7-10).
Regarding Claim 16, Creaturo as modified discloses the syringe of claim 1 and further discloses comprising a needle cap (removable safety cap (122)).
Regarding Claim 18, Creaturo as modified discloses the syringe of claim 1 and further discloses wherein the plunger further comprises a plunger seal (A seal is provided between one end of the plunger 104 and the inner wall of the barrel 102 such that the medication in the reservoir is not able to pass beyond the plunger; parag. [0073], lines 12-15), a plunger handle (stem/rod of plunger (104)) and a thumb cap (plunger flange (108)).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo (US 2015/016714); in view of Westbye (US 8372044) and Creaturo (US 2015/0231335) herein Creaturo 1.
Regarding Claim 5, Creaturo as modified discloses all the limitations of claim 1.
Creaturo does not appear to disclose the volumetric scale is applied to the indicia display surface by at least one of a group of application methods consisting of molding, stamping, embossing or printing.
Creaturo 1 teaches it was known in the art to print the volumetric scale/information on the syringe (parag. [0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Creaturo to incorporate the teachings of Creaturo 1 to have the volumetric scale is applied to the indicia display surface by pad printing in order to have a clear volumetric scale.
Regarding Claim 7, Creaturo as modified discloses the syringe of claim 5 and Creaturo 1 further teaches wherein the volumetric scale is applied to the indicia display surface by pad printing (parag. [0078]).

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo (US 2015/016714); in view of Westbye (US 8372044) and Wilburn (US 2860635).
Regarding Claim 17, Creaturo as modified discloses all the limitations of claim 1 above.
Creaturo does not appear to disclose a plunger cap.
Wilburn teaches it was known in the art to have rear cap means (82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Creaturo to incorporate the teachings of Wilburn to have a plunger cap in order to lock the plunger from accidentally pushing the liquid out of the fluid chamber.
Regarding Claim 19, Creaturo as modified discloses the syringe of claim 17 and further discloses wherein the barrel (102) further comprises a rearwardly facing collar (barrel flange (110)) sized and configured to engage and support the plunger cap (the barrel flange (110) is fully capable of engaging the rear cap means (82) modified from Wilburn).
Regarding Claim 20, Creaturo as modified discloses the syringe of claim 19 and further discloses comprising a transversely projecting finger flange disposed forwardly of the rearwardly facing collar (the collar is composed of forwardly flanges (110) as seen in Fig.1).
Regarding Claim 21, Creaturo as modified discloses the syringe of claim 19 and further discloses wherein each substantially flat indicia display surface projects forwardly from the transversely projecting finger flange (the flat surfaces of the barrel (102) projects forwardly from the barrel flanges (110) as seen in Fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783